[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Bartels, Slip Opinion No. 2016-Ohio-3333.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-3333
                       DISCIPLINARY COUNSEL v. BARTELS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as Disciplinary Counsel v. Bartels, Slip Opinion No. 2016-Ohio-
                                         3333.]
Attorneys—Misconduct—Violation of the Rules of Professional Conduct—One-
        year suspension with six months stayed on conditions.
     (No. 2015-1638—Submitted January 6, 2016—Decided June 14, 2016.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2014-097.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, N. Shannon Bartels of Lima, Ohio, Attorney
Registration No. 0064012, was admitted to the practice of law in Ohio in 1994. In
March 2010, we publicly reprimanded Bartels for engaging in a sexual relationship
with a client. Allen Cty. Bar Assn. v. Bartels, 124 Ohio St. 3d 527, 2010-Ohio-1046,
924 N.E.2d 833.
                               SUPREME COURT OF OHIO




       {¶ 2} On November 25, 2014, relator, disciplinary counsel, charged Bartels
with professional misconduct for soliciting or engaging in sexual activity—texting
sexually oriented messages—with a client. The parties stipulated that Bartels had
committed the charged misconduct and that a stayed one-year suspension was the
appropriate sanction. A panel of the Board of Professional Conduct recommended
that the agreement be adopted except that the stay be subject to conditions. The
board, however, amended the recommended sanction and instead recommended a
one-year suspension with six months stayed on conditions.
       {¶ 3} Bartels has filed objections to the board’s recommendation, and
relator has agreed with her arguments. We, however, agree with the board’s
findings and recommended sanction and therefore overrule Bartels’s objections.
                                    Misconduct
       {¶ 4} After spending portions of her legal career working for other entities,
Bartels reopened a solo law practice in 2012, focusing primarily in family law and
workers’ compensation.
       {¶ 5} In November 2012, Troy Bailey retained Bartels to represent him in
his divorce. The divorce was finalized by court entry in July 2013. However,
commencing in late February or early March 2013, Bartels and Bailey began
exchanging multiple text messages with each other that were sexually oriented. The
messages continued for approximately one month and were mutual and reciprocal
in their sexual content, but Bartels and Bailey did not actually engage in sexual
intercourse with each other.
       {¶ 6} In April 2013, Bartels received a text from Bailey’s cell phone number
containing a veiled threat that if the results of the divorce proceeding were not
satisfactory to Bailey, the sexually oriented texts as well as nude photographs that
Bartels had exchanged with him would be sent to the disciplinary authorities.
During a May 2013 phone conversation with Bartels about his divorce proceeding,
Bailey put a female—later identified as his girlfriend—on the line who told Bartels




                                         2
                                 January Term, 2016




that she “had better get Bailey everything he wanted” from the proceeding. The
female also told Bartels to bring $3,000 to a hearing scheduled for six days later.
At the hearing, neither Bailey nor Bartels mentioned the threat, nor was any
monetary payment made.
       {¶ 7} For several months after the hearing, neither Bartels nor Bailey
mentioned their message exchanges or the purported extortion attempt. Then, in
September 2013, Bartels received a text message from Bailey’s cell phone number
stating that the Ohio State Bar Association and the Better Business Bureau would
be contacted if Bartels did not refund at least $2,500 to Bailey. At that point, Bartels
reported the extortionate conduct to the Allen County Sheriff’s Office and gave that
office a statement. Following a law-enforcement investigation, Bailey and his
girlfriend, who had sent the extortionate text messages from his cell phone, were
indicted and convicted of obstructing justice.
       {¶ 8} The parties stipulated and the board found that Bartels’s conduct in
engaging in sexually oriented text messaging with her client violated Prof.Cond.R.
1.8(j) (prohibiting a lawyer from soliciting or engaging in sexual activity with a
client unless a consensual sexual relationship existed prior to the client-lawyer
relationship). We adopt the board’s findings of fact and misconduct.
                                       Sanction
       {¶ 9} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16. In making a final determination,
we also weigh evidence of the aggravating and mitigating factors listed in Gov.Bar
R. V(13).
       {¶ 10} The board found one aggravating factor, that Bartels has a record of
prior discipline—namely, her public reprimand for violating the same provision as
here. See Gov.Bar R. V(13)(B)(1). In mitigation, the board found that she fully




                                           3
                             SUPREME COURT OF OHIO




cooperated in the disciplinary process and submitted evidence of good character.
See Gov.Bar R. V(13)(C)(4) and (5).
       {¶ 11} As a sanction, the parties jointly recommend that Bartels receive a
stayed one-year suspension. The parties cite Disciplinary Counsel v. Detweiler,
135 Ohio St. 3d 447, 2013-Ohio-1747, 989 N.E.2d 41 (“Detweiler II”), as the
appropriate guidepost in our analysis. That case was the second time that the
respondent was disciplined. See Disciplinary Counsel v. Detweiler, 127 Ohio St. 3d
73, 2010-Ohio-5033, 936 N.E.2d 498 (“Detweiler I”). In Detweiler I, we publicly
reprimanded Detweiler for engaging in sexual activity with a client during
representation that was consensual and legal and did not compromise the interests
of the client. In Detweiler II, however, Detweiler repeatedly sent a vulnerable client
sexually oriented text messages, including nude photos, that were unwelcome and
unsolicited. The client “felt trapped” and could not afford new counsel at that stage
of the litigation. Id. at ¶ 5. Although the board recommended that Detweiler be
suspended for one year with six months stayed on conditions, id., we determined
that to adequately protect the public from future harm, a one-year actual suspension
from the practice of law was appropriate for his misconduct, id. at ¶ 20.
       {¶ 12} Here, based on testimony at the hearing, the panel was troubled by
Bartels’s lack of appreciation that her conduct was contrary to the letter and spirit
of the rule. Therefore, although it recommended adoption of the parties’ agreement,
including the fully stayed one-year suspension, the panel further recommended that
the stay be conditioned on Bartels’s completion of six additional hours of
continuing legal education (“CLE”) on professional conduct and professionalism
focused on proper communications and interactions with clients and, upon
reinstatement, that she work for a period of one year with a mentoring attorney
approved by relator. The board, however, recommends that we suspend Bartels
from the practice of law for one year with only six months stayed, subject to the
two conditions recommended by the panel.




                                          4
                                January Term, 2016




       {¶ 13} To support its recommendation, the board cited Lake Cty. Bar Assn.
v. Mismas, 139 Ohio St. 3d 346, 2014-Ohio-2483, 11 N.E.3d 1180, in which we
suspended an attorney for one year with six months stayed for conduct that included
sending explicit text messages to a law-student employee and demanding sexual
favors as a condition of her employment. We found that Mismas abused the power
and prestige of our profession with his conduct and thus deserved a harsher sanction
than that proposed by the panel and board, who, as here, also considered the
Detweiler decisions.
       {¶ 14} Bartels filed objections to the board’s report, and relator joined her
request for a stayed one-year suspension. Both parties noted that the conduct was
mutual and consensual, she did not have sexual relations with her client, the
exchanges did not impair her ability to effectively advocate on behalf of her client,
and her conduct did not rise to the same level as that in Mismas, in which the
respondent abused his position of power and took advantage of his student-
employee’s vulnerable position. Bartels also noted that both Detweiler II and
Mismas were decided after Bartels’s conduct in this case had occurred and that she
therefore would not have known that mutual, consensual text messaging could be
included within the meaning of “sexual activity” under Prof.Cond.R. 1.8(j).
       {¶ 15} We disagree with the parties and find, consistently with the board,
that Mismas is instructive here. We emphasize our statement in Disciplinary
Counsel v. Booher, 75 Ohio St. 3d 509, 510, 664 N.E.2d 522 (1996), that “the
burden is on the lawyer to ensure that all attorney-client dealings remain on a
professional level.” Because this is Bartels’s second disciplinary action within five
years for a violation of the same rule and her responses to questions at the hearing
indicate a lack of awareness of the nature of her wrongdoing, we conclude that the
board’s recommended sanction is the more appropriate option.
       {¶ 16} Thus, having considered Bartels’s misconduct, the aggravating and
mitigating factors, and the sanctions imposed in comparable cases, we adopt the




                                         5
                               SUPREME COURT OF OHIO




board’s recommended sanction. N. Shannon Bartels is suspended from the practice
of law in Ohio for one year with six months stayed, subject to the conditions that
she (1) complete an additional six hours of CLE, in addition to the general
requirements of Gov.Bar R. X(13), that are approved by relator, on professional
conduct and professionalism focused on proper communications and interactions
with clients, (2) commit no further misconduct, (3) pay all costs, and (4) upon
reinstatement, serve a one-year period of monitored probation pursuant to Gov.Bar
R. V(21) with a mentoring attorney approved by relator. Costs are taxed to Bartels.
                                                                Judgment accordingly.
          O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, and O’NEILL, JJ.,
concur.
          KENNEDY and FRENCH, JJ., dissent and would follow the recommendation
of the Board of Professional Conduct panel and impose a suspension of one year
fully stayed.
                                  _________________
          Scott J. Drexel, Disciplinary Counsel, for relator.
          Charles J. Kettlewell, for respondent.
                                  _________________




                                            6